
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

        LOAN AGREEMENT
for CDN 20.513.900,00

between

MEC Holdings (Canada) Inc.
as Borrower

Bank Austria Creditanstalt AG
as Lender

Vienna, as of April 5, 2005

--------------------------------------------------------------------------------



THIS LOAN AGREEMENT (the "Agreement"), dated as of the April 5, 2005, is made by
and between:

(1)MEC Holdings (Canada) Inc.    a corporation incorporated and existing under
the laws of the Province of Ontario, Canada, with its registered head office at
337 Magna Drive, Aurora, Ontario, Canada (hereinafter, the "Borrower");

and

(2)BANK AUSTRIA CREDITANSTALT AG a bank organised and existing under the laws of
Austria, with its registered seat in Austria, Vordere Zollamtsstrasse 13,
1030 Vienna, entered into the commercial register maintained by the
Handelsgericht Wien, under the number FN 150714 p (hereinafter the "Lender").

The Borrower and the Lender hereinafter will be collectively referred to as the
"Parties".

NOW, THEREFORE the Parties hereby agree as follows:

1.     DEFINITIONS AND INTERPRETATIONS

1.1   Definitions

        In this Agreement unless the context otherwise requires the following
expressions shall have the following meanings:


 
 
 
"Acknowledgement Notice"
 
means a notice of the Obligor to the Lender send in accordance with Clause 8.2
(Acknowledgement by the Obligor) in respect of the payment of all Annual Fees in
the form of Annex 4.
"Advance"
 
means an amount drawn down under the Facility in accordance with Clause 3
(Drawdown).
"Annex"
 
means an annex to this Agreement the terms of which shall be deemed to be
incorporated into this Agreement and form a part thereof.
"Annual Fee"
 
means the payment of CDN 5,000,000 payable to the Borrower by the Obligor in
advance on or before the third Business day in each of the Relevant Years as
specified in article 4 (a) of the Contract.
"Availability Period"
 
means the period beginning on the date hereof and ending on April 30, 2005
during which the Advance may be drawn down under the Facility.

2

--------------------------------------------------------------------------------




 
 
 
"Business Day"
 
means a day on which banks are open for business in Vienna and Toronto.
"CDN"
 
means the lawful currency of Canada.
"Clause"
 
means a clause under this Agreement.
"Contract"
 
means the Preferred Access Agreement between Obligor and Borrower dated
November 1, 2004 as may be amended from time to time.
"Drawdown Date"
 
means the date on which a respective Advance is made under the Facility.
"Drawdown Notice"
 
means a request from the Borrower in accordance with Clause 3.1 in respect of
the disbursement under the Facility in the form of Annex 1.
"Early Expiry of the Contract"
 
means any expiry of the Contract before the Annual Fee for 2014 has been paid,
including without limitation an expiry of the Contract as a result of:


 
 
 
 
 
 
 
(a)
 
the withdrawal from the Contract of any of its parties; or
 
 
(b)
 
any termination of the Contract but including without limitation termination
caused by the damage of the Sport Facilities, the sale of the Sport Facilities
by the Borrower to the Obligor or any other party or by non-performance or
improper performance of the Contract by the Borrower.


 
 
 
"Encumbrance"
 
means any guarantee, mortgage, pledge, lien, charge, assignment, hypothecation,
conventional privilege, security interest, title retention, preferential right,
blocking account or trust arrangement or any other security agreement or kind of
arrangement having the effect of conferring security.
"Event of Default"
 
means any circumstances described as such in Clause 15.
"Facility"
 
means the amount specified in Clause 2.1 under which Advances may be drawn down
during the Availability Period.
"Financial Indebtedness"
 
means any obligation for the payment or repayment of money, whether as principal
or as surety and whether present or future, actual or contingent.      


3

--------------------------------------------------------------------------------




"Hedge Costs"
 
means the actual transaction costs incurred by the Lender that are associated
with a swap agreement entered into by the Lender reflecting the same nominal
amount and the same cashflow structure of the Loan.
"Loan"
 
the aggregate principal amount of the amounts advanced to the Borrower under the
Facility and for the time being outstanding.
"Obligor"
 
means Magna International Inc., a corporation incorporated and existing under
the laws of the Province of Ontario, Canada, with its registered head office at
337 Magna Drive, Aurora, Ontario, Canada.
"Payment Account"
 
means the Lender's account at Royal Bank of Canada, Toronto     SWIFT ROYCCAT2,
Account Nr. 095912091510     under "Ref. 8109/Loan MEC/2009-2014"     in favour
of Bank Austria Creditanstalt AG     SWIFT BKAUATWW     or any other account as
the Lender may designate from time to time.
"Permitted Encumbrances"
 
means the Encumbrances listed in Annex 3.
"Potential Event of Default"
 
means any event which with the giving of notice or lapse of time or the
satisfaction of any other condition (or any combination thereof) would
constitute an Event of Default.
"Receivables"
 
means payment claims of the Borrower against the Obligor for the Relevant Years
arising under the Contract as compensation for the Rights of Access as specified
in article 4 (a) of the Contract. The Receivables consists of 6 (six) equal
payments of the Annual Fee. The aggregate nominal amount of the Receivables is
CDN 30,000,000.
 
 
For the avoidance of doubt, the following payment obligations of the Obligor
shall not form part of the Receivables:


 
 
 
 
 
 
 
(a)
 
any applicable taxes on the Annual Fees, as provided in article 4 (a) of the
Contract;
 
 
(b)
 
any expenses as provided in article 4 (b) of the Contract; and
 
 
(c)
 
any taxes, licence, fees, rates, duties, assessments and other fees as provided
in article 4 (c) of the Contract;

4

--------------------------------------------------------------------------------




 
 
 
 
 
and nothing in these Agreement is intended to limit the Obligor's obligations to
pay such taxes on the Annual Fees, expenses, other taxes, licence, fees, rates,
duties, assessments and other fees to the Borrower and/or to the respective tax
authorities, as applicable.
"Reduction of Annual Fee"
 
means any reduction of the Annual Fee to be paid by the Obligor under the
Contract in the Relevant Years including without limitation:


 
 
 
 
 
 
 
(a)
 
the reduction made by the Obligor as a result of non-performance or improper
performance of the Contract by the Borrower,
 
 
(b)
 
the reduction as a result of any set-off the Obligor's receivable towards to the
Borrower against the Receivables made by any reason by the Obligor.


 
 
 
"Relevant Years"
 
means 2009, 2010, 2011, 2012, 2013 and 2014 calendar years.
"Repayment Dates"
 
means the third Business Day in every Relevant Year.
"Right of Access"
 
means the rights of access to use the Sport Facilities in the way described in
the Contract.
"Sport Facilities"
 
means the sport facilities owned by the Borrower as defined and described in
article 1(a) of the Contract.
"Taxes"
 
includes all present and future taxes, levies, imposts, duties, fees or charges
of whatever nature together with interest thereon and penalties in respect
thereof and "Taxation" shall be construed accordingly.

1.2   Interpretations

        In this Agreement:

(a)unless the context otherwise requires, words denoting the singular include
the plural and vice versa, words denoting persons include corporations,
partnerships and other legal persons and references to a person includes its
successors and permitted assigns;

(b)a reference to a specified Clause or Annex shall be construed as a reference
to that specified Clause or Annex of this Agreement;

(c)references to (or to any specified provision of) this Agreement or any other
document shall be construed as references to this Agreement, that provision or
that document as in force for the time being and as amended in accordance with
the terms thereof, or, as the case may be, with the agreement of the relevant
parties and (where such consent is, by the terms of this Agreement or the
relevant document, required to be obtained as a condition to such amendment
being permitted) the prior written consent of the Lender;

5

--------------------------------------------------------------------------------



(d)the headings are inserted for convenience of reference only and shall not
affect the interpretation of this agreement;

(e)references to "law" include references to any applicable common or customary
law and any treaty, constitution, statute, legislation, decree, normative act,
rule, regulation, judgement, order, writ, injunction, determination, award or
other legislative or administrative measure or judicial or arbitral decision in
any jurisdiction which has the force of law or the compliance with which is in
accordance with general practice in such jurisdiction.

2.     FACILITY

2.1   Facility

        The Lender grants to the Borrower, upon and subject to the terms and
conditions of this Agreement, a Facility in an aggregate amount of
CDN 20.513.900,00 (CDN twenty million five hundred thirteen thousand nine
hundred).

2.2   Purpose

        The Borrower shall apply the Facility made to it under this Agreement
towards the financing of its general funding requirements and the Lender is not
bound to monitor or verify the utilisation of a Facility and will not be
responsible for, or for the consequences of, such utilisation.

3.     DRAWDOWN

3.1   Drawdown Notice

        The Facility may be drawn down by the Borrower in CDN, by delivering to
the Lender a duly completed and irrevocable Drawdown Notice not later than on
the second Business Day (but not later than 10.00 a.m. Vienna time) prior to the
Drawdown Date PROVIDED ALWAYS that:

(a)the Drawdown Date is a Business Day which falls within the Availability
Period;

(b)the Facility shall be drawn down in full by one single Advance;

(c)no Event of Default nor Potential Event of Default has occurred and is
continuing and the representations set out in Clause 13 are true and correct in
all material respects.

6

--------------------------------------------------------------------------------





3.2   Conditions Precedent

        A Drawdown Notice may not be given until the Lender has notified the
Borrower that it has received (or has waived the requirement to receive) all of
the documents and evidence set out in Annex 2 (Conditions precedent documents).
All such documents and evidence shall be in form and substance satisfactory to
the Lender, shall be delivered in English or German or accompanied by a
certified English or German translation.

3.3   Payment by the Lender

        The money drawn under the Advance shall be transferred by the Lender by
SWIFT to the account of the Borrower, at The Bank of Nova Scotia, Account
No. 77842-00857-15 (bankcode77842) and shall be made available to the Borrower
for value not later than 9.30 a.m. (Vienna time) on the respective Drawdown
Date.

3.4   Cancellation

        Any amounts not drawn down within the Availability Period shall be
cancelled on the last day of the Availability Period.

4.     INTEREST

4.1   Interest Rate

        The Borrower shall pay interest on the Loan at the fixed interest rate
of 6,359 (six point three five nine) percent per annum.

4.2   Payment of Interest

        Interest shall be accrued on the basis of the actual number of days
elapsed and a year of 360 days and shall be paid by the Borrower to the Lender
in the same currency as the Loan in advance on the Repayment Dates in accordance
with Clause 5.

4.3   Default Interest

        If the Borrower fails to pay any sum on its due date for payment under
this Agreement the Borrower shall pay interest on such sum from the due date up
to the date of actual payment at a rate of (i) 2 (two) per cent per annum, and
(ii) the interest rate accrued in accordance with Clause 4.1. Such interest
shall be due and payable on the last day of each period as determined by the
Lender.

4.4   Interest Act

        For the purposes of the Interest Act (Canada) and disclosure under such
act, whenever interest to be paid under this Agreement is to be calculated on
the basis of a year of 365 or 366 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by either 365 or 366 or such other period of time, as
the case may be.

7

--------------------------------------------------------------------------------



5.     REPAYMENT

5.1   Repayment

        The Loan outstanding at the end of the Availability Period shall be
repayable by the Borrower together with the interest (as calculated in
accordance with Clause 4.1 (Interest Rate)) on the Repayment Dates on a straight
line basis in six equal instalments, provided that each such instalment
(covering the repayment of principal plus payment of interest) shall be in the
amount of CDN 5,000,000.00. All payments received by the Lender from the
Borrower shall first be applied towards payment of outstanding accrued interest
on the Loan and then towards repayment of principal outstanding under the Loan.

5.2   Allowance of Obligor Payments

        The Lender shall apply any amount received by it directly from the
Obligor on the account of the Receivables in accordance with Clauses 8.1 (Notice
of Assignment) and 8.2 (Acknowledgement by the Obligor) towards the repayment
obligations of the Borrower under Clause 5.1 (Repayment).

5.3   Repayment by the Borrower

        If the amount received by the Lender directly from the Obligor on the
account of the Receivables in accordance with Clauses 8.1 (Notice of Assignment)
and 8.2 (Acknowledgement by the Obligor) is less than CDN 5,000,000.00 (plus any
other amounts payable under this Agreement on the relevant Repayment Dates,
including without limitation Taxes under Clause 9.4 (Taxes)), the Borrower shall
promptly pay the respective difference to the Lender.

6.     VOLUNTARY PREPAYMENT

6.1   Notification of the Voluntary Prepayment

        The Borrower may at any time, acting in its free discretion and without
penalty on the part of the Borrower, by giving not less than 5 Business Days
prior irrevocable notice to the Lender, inform the Lender that it wishes to
prepay the total amount of the outstanding Loan at that time or a part thereof
together with (i) the interest which would have been payable had a prepayment
not occurred (such outstanding Loan with interest thereafter the "Prepaid
Amount") before due date of such Loan and together with (ii) the Hedge Costs and
shall propose the new date of such prepayment. The Borrower shall not be
entitled to draw any amounts prepaid.

6.2   Calculation of the Voluntary Prepayment

        The Prepaid Amount shall be discounted by the interest calculated at the
interest rate which the Lender could earn by placing the Prepaid Amount on
deposit with a leading bank in the relevant Interbank Market for a period
starting on the Business Day following the actual date the Prepaid Amount is
credited to the Payment Account and ending on the date on which the discounted
Prepaid Amount would have been payable had a prepayment not occurred.

8

--------------------------------------------------------------------------------



7.     OFFER TO PREPAY

7.1   Early Expiry of the Contract

(a)In the event of an Early Expiry of the Contract, the Lender shall provide the
Borrower with information on the amount of payments received from the Obligor
before the date of the Early Expiry of the Contract (the "Payments Received").

(b)Within 14 days from the date of Early Expiry of the Contract, the Borrower
shall offer to reimburse the Lender with, and upon acceptance by the Lender
shall reimburse the Lender:

(i)any difference between the total amount of Loan outstanding at the end of the
Availability Period together with the interest which would have been payable had
an Early Expiry of the Contract not occurred and the Payments Received
(the "Difference"), and

(ii)any interest which accrues on the Difference calculated at the interest rate
that the Lender could earn by placing the Difference (separately for each Annual
Fee originally payable under the Contract) on deposit with a leading bank in the
relevant Interbank Market for the period starting on the date of the actual
payment of such Difference up to the date on which the respective Annual Fee
would have been payable had the Early Expiry of the Contract not occurred; and

(iii)the Hedge Costs.

(c)With respect to the offer to reimburse referred to in Subsection (b) above,
the Lender shall have the option to accept all or a portion of such offer for a
period of 14 days from the date of receipt thereof by the Lender and such offer
shall thereafter expire.

7.2   Reduction of Annual Fee

(a)In the event of the Reduction of Annual Fee paid to the Lender by the
Obligor, the Lender shall provide the Borrower with information on the amount of
payments received from the Obligor before the date of the Reduction of the
Annual Fee (the "Pre-Reduced Payments Received").

(b)Within 14 days from the date of the Reduction of Annual Fee, the Borrower
shall offer to reimburse the Lender with, and upon acceptance by the Lender
shall reimburse the Lender:

9

--------------------------------------------------------------------------------



(i)the difference between the total amount of Loan outstanding at the end of the
Availability Period together with the interest which would have been payable had
the Reduction of the Annual Fee not occurred, less the Pre-Reduced Payments
Received (the "Reduced Difference"), and

(ii)the interest which accrues on the Reduced Difference calculated at the
interest rate which the Lender could earn by placing the Reduced Difference
(separately for each Annual Fee originally payable under the Contract) on
deposit with a leading lender in the relevant Interbank Market for the period
starting on the date of the actual payment of such Reduced Difference up to the
date on which the respective Annual Fee would have been payable had the
Reduction of Annual Fee not occurred, and

(iii)the Hedge Costs.



(c)With respect to the offer to reimburse referred to in Subsection (b) above,
the Lender shall have the option to accept all or a portion of such offer for a
period of 14 days from the date of receipt thereof by the Lender and such offer
shall thereafter expire.

8.     PAYMENTS BY THE OBLIGOR

8.1   Notice of Assignment

        Simultaneously with the execution of this Agreement, the Borrower
undertakes to execute and deliver to the Obligor a notice of assignment made
under Clause 12.1 (Assignment) of this Agreement in favour of the Lender whereby
the Borrower shall irrevocably direct the Obligor to make payment of all Annual
Fees in respect to the Relevant Years to the Payment Account.

8.2   Acknowledgement by the Obligor

        The Borrower shall request the Obligor to provide the Lender with the
Notice of Acknowledgement, whereby the Obligor shall irrevocably undertake and
agree to pay all Annual Fees in respect to the Relevant Years in CDN, in full,
and free and clear of any deductions or withholdings by not later than 11 a.m.
(local time in the place of payment) on the respective Repayment Dates to the
Payment Account or such account as the Lender may have notified to the Obligor
in writing; provided however, that the Obligor shall be entitled to set-off,
counterclaim for, retain, restrict, reserve, withhold and/or deduct any amounts
attributable to the non-performance, improper performance or default by Borrower
under the terms of the Contract.

10

--------------------------------------------------------------------------------



8.3   Transfer to the Payment Account

        If the Obligor makes any payment of the Annual Fees in respect to the
Relevant Years (or any other payment of any other amount payable by the Obligor
to the Lender under this Agreement) not to the Payment Account but to any
account of the Borrower, then:

(a)the Borrower hereby irrevocably and unconditionally guarantees to the Lender
to transfer promptly (on the first written demand of the Lender) without any
compensation and retention to the Payment Account any such payments (including
without limitation the payments in form of bills of exchange, cheques, rights
and claims having the character of payment and claims against banks resulting
from crediting any account); and

(b)until a transfer as provided in (a) above is effective, the Borrower shall
hold any payments in respect to the Receivables received by it as trustee of the
Lender. The Borrower shall administer and collect such assets for the Lender in
accordance with Lender's instructions. The Borrower shall act as a trustee
without any costs for the Lender.

9.     PAYMENTS AND ACCOUNTS

9.1   No Set-off

        Subject to Clause 8.2 (Acknowledgement by the Obligor), all payments to
be made to the Lender under this Agreement shall be made in full, without any
set-off or counterclaim whatsoever and free and clear of any deductions or
withholdings.

9.2   Funds and Place

        Notwithstanding Clause 8.2 (Acknowledgement by the Obligor), all
payments to be made to the Lender under this Agreement shall be made in CDN not
later than 11 a.m. (local time in the place of payment) on the due date on such
account as notified by the Lender, provided however that amounts payable in
respect of costs, expenses and taxes and the like shall be made in the currency
in which they are incurred.

9.3   Non Business Day

        When any payment would otherwise be due under this Agreement on a day
which is not a Business Day, the due date for payment shall be extended to the
next following Business Day unless such Business Day falls in the next calendar
month in which case payment shall be made on the immediately preceding Business
Day.

9.4   Taxes

        If at any time any applicable law, regulation or regulatory requirement
or any governmental authority, monetary agency or central bank requires the
Borrower to make any deduction or withholding in respect of Taxes from any
payment due hereunder for the account of the Lender (excluding taxes measured by
or imposed upon the overall net income of the Lender, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
on the overall capital or net worth of the Lender, or any branch or affiliate
thereof) the sum due from the Borrower in respect of such payment shall be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, the Lender receives on the due date for such payment
(and retains, free from any liability in respect of such deduction or
withholding) a net sum equal to the sum which it would have received had no such
deduction or withholding been required to be made and the Borrower shall
indemnify the Lender against any losses or costs incurred by it by reason of any
failure to make any such deduction or withholding or by reason of any increased
payment not being made on the due date for such payment. The Borrower shall
promptly deliver to the Lender any receipts, certificates or other proof
evidencing the amounts (if any) paid or payable in respect of any deduction or
withholding as aforesaid.

11

--------------------------------------------------------------------------------



9.5   Lender as the Tax Resident in Austria

        The Lender represents and warrants that for the purposes of the double
taxation agreement between Canada and Austria it is the beneficial owner of any
and all interest or deemed interest paid or payable to it under this Agreement
and that it is incorporated under the laws of Austria and liable to taxation in
Austria by virtue of being resident in Austria.

9.6   Tax Credit

        If the Borrower makes any additional payment to or on behalf of the
Lender pursuant to the Clause 9.4 (Taxes) and the Lender determines that (i) a
Tax Credit is attributable to such additional Payment; and (ii) the Lender has
obtained, utilised and retained that Tax Credit as determined on an affiliated
group basis, the Lender shall, within a reasonable time after it receives Tax
Credit, reimburse the Borrower the amount of any such Tax Credit. In this
Clause 9.6 (Tax Credit) "Tax Credit" means a credit against, relief or remission
for, or repayment of any Tax.

9.7   Partial Payment

        In the case of a partial payment, the Lender may appropriate such
payment towards such obligation of the Borrower under this transaction as the
Lender may decide. Any such appropriation shall override any appropriation made
by the Borrower.

10.   MANAGEMENT FEE

        The Borrower shall pay to the Lender a management fee in the amount of
CDN 45,000.00 (forty five thousand), payable within 5 Business Days from the
date of this Agreement, whereby the Lender shall be authorized to directly
deduct the amount of such management fee from the Advance to be disbursed to the
Borrower, if earlier.

11.   CHANGED CIRCUMSTANCES

11.1 Illegality

        If any change in any applicable law or regulation or regulatory
requirement or in the interpretation thereof by any appropriate authority shall
make it unlawful for the Lender to advance or maintain any sums hereunder or
otherwise to perform its obligations under this Agreement, the Lender and
Borrower shall enter into negotiations in good faith with a view to agreeing on
terms for making the Facility available under another jurisdiction or for
converting it into a facility expressed in some other currency or (as the case
may be) for restructuring the Facility on a basis which is not unlawful. If no
agreement is reached within 30 days, the Lender giving notice to the Borrower
and the Obligor shall require the Borrower to prepay to the Lender within
5 days, the Facility outstanding together with accrued interest and all other
sums payable hereunder and the Facility shall be cancelled.

12

--------------------------------------------------------------------------------



11.2 Increased Costs

        If the result of any change in, or the introduction of, any law,
regulation or regulatory requirement or any change in the interpretation or
application thereof or compliance by the Lender with any direction, request or
requirement (whether or not having the force of law) of any central bank,
monetary, regulatory or other authority (including, in each case, without
limitation, those relating to Taxation, capital adequacy, liquidity, reserve
assets and special deposits) is to:

(a)subject the Lender to Taxes or change the basis of Taxation of the Lender
with respect to any payment under this Agreement (other than Taxes or Taxation
on the overall net income or profits of the Lender imposed in the jurisdiction
in which its principal or lending office under this Agreement is located);
and/or

(b)increase the cost to, or impose an additional cost on, the Lender in making
or keeping its obligations hereunder; and/or

(c)reduce the amount payable or the effective return to the Lender under this
Agreement; and/or

(d)reduce any Lender's rate of return on its overall capital by reason of a
change in the manner in which it is required to allocate capital resources to
its obligations under this Agreement; and/or

(e)require the Lender to make a payment or forgo a return on or calculated by
reference to any amount received or receivable by it under this Agreement,

        then and in each such case:

(i)the Lender shall notify the Borrower and Obligor in writing of such event
promptly upon its becoming aware of the same; and

(ii)the Borrower shall on demand pay to the Lender the amount which the Lender
specifies (in a certificate setting forth the basis of the computation of such
amount but not including any matters which the Lender regards as confidential in
relation to its funding arrangements) is required to compensate the Lender for
such increased cost, reduction, payment or forgone return.

        For the purpose of this Clause 11.2 the Lender may in good faith
allocate or spread costs and/or losses among its assets and liabilities (or any
class thereof) on such basis as it considers appropriate.

13

--------------------------------------------------------------------------------



12.   SECURITY

12.1 Assignment

        As a security for all payment obligations (principal, interest, fees and
all other amounts) of the Borrower under and in accordance with this Agreement,
the Borrower herewith assigns to the Lender for security purposes all of its
present and future rights, claims, interest and benefits in respect to the
Receivables (together with the ancillary rights and the security, if any) and
the Lender accepts the assignment made hereunder.

12.2 Recording of Assignment

        Promptly after the date of this Agreement the Borrower shall ensure that
its financial statements and shall procure that its parent company's financial
statements indicate that the Borrower has assigned the Receivables (together
with the ancillary rights and the security, if any) to the Bank. The Borrower
shall register its financing statement in the Personal Property Security
Registration System of the Province of Ontario for a period of 12 years and
provide the Bank with copy of the verification statement evidencing such
registration.

12.3 Additional security

        The assignment hereby made shall be in addition to and is not in any way
prejudiced by any other form of the Encumbrance now or subsequently held by the
Lender in respect of the Borrower's obligations under this Agreement.

12.4 Continuing security

        The assignment constituted by this Agreement shall be continuing and
will extend to the ultimate balance of the secured obligations, regardless of
any intermediate payment or discharge in whole or in part.

12.5 Further Assurances

        The Borrower undertakes to:

(a)assist the Lender (without receiving any fees or cost reimbursement
therefore) at Lender's request in any judicial or other action for the
enforcement of, or the preservation of any rights in respect of, the Receivables
and the security and ancillary rights thereto, if any;

(b)enter into any additional agreements and documents as the Lender may require
to enable it to exercise its rights under this Agreement.

13.   REPRESENTATIONS AND WARRANTIES

13.1 Representations and Warranties of the Borrower

        The Borrower represents and warrants to the Lender that:

(a)the Borrower is duly incorporated and validly existing under the laws of the
Province of Ontario, Canada and has power to carry on its respective business as
it is now being conducted and to own its respective property and other assets;
and

14

--------------------------------------------------------------------------------



(b)the Borrower has the power to execute, deliver and perform its obligations
under this Agreement, the Contract and any other documents connected with the
performance of this Agreement and the Contract; all necessary action has been
taken by Borrower to authorise the execution, delivery and performance of this
Agreement, the Contract and any other documents connected with the performance
of this Agreement and the Contract; and no limitation on the Borrower's powers
will be exceeded as a result of transactions under this Agreement, the Contract
or any other documents connected with the performance of this Agreement and the
Contract; and

(c)this Agreement constitutes Borrower's valid and legally binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganisation, moratorium, and similar laws affecting legal
entities' rights generally, and to general equitable principles; and

(d)the execution, delivery and performance of this Agreement and any other
documents connected with the performance of this Agreement by the Borrower will
not (i) contravene any existing law, regulation or authorisation to which it is
subject, (ii) result in any material breach of, or default under, any agreement
or other instrument to which it is a party or is subject, or (iii) contravene
any provision of Borrower's Articles of Incorporation, By-laws or other
constituent documents; and

(e)every material consent for, authorisation of or registration with
governmental or public bodies or courts required by Borrower in connection with
the execution, delivery performance, validity, enforceability or admissibility
in evidence of this Agreement and any other documents connected with the
performance of this Agreement has been obtained or made and is in full force and
effect and there has been no default by Borrower in the observance of any
conditions imposed in connection therewith; and

(f)no Event of Default or potential Event of Default has occurred and none will
occur as a result of the exercise of the Borrower's rights or the performance of
its obligations under this Agreement; and

(g)there are no actions, proceedings or claims pending or to the best of
Borrower's knowledge threatened, the adverse determination of which might have a
materially adverse effect on Borrower's ability to perform its obligations
under, or affect the validity or enforceability of this Agreement; and

(h)the Borrower has not created or agreed to create any Encumbrance on the whole
or any part of its assets which has not been disclosed to the Lender prior to
the date of this Agreement to secure any external or long term internal
obligation or to secure a guarantee of any external or long term internal
obligation. For the purpose hereof, the expression external obligation shall
mean any obligation for moneys borrowed from (or reimbursement-obligations to) a
bank, a financial institution or other entity incorporated, domiciled or
resident outside the country of incorporation, domicile or residence of the
Borrower. Long term internal obligation shall mean any obligation of the
Borrower for moneys borrowed from (or reimbursement-obligations to) persons or
institutions as aforesaid incorporated, domiciled or resident in the country of
incorporation, domicile or residence of the Borrower having a final maturity of
more than five years; and

15

--------------------------------------------------------------------------------



(i)any of the documents given to Bank in accordance with Clause 3.2 (Conditions
Precedent) of this Agreement is a correct and true copy of the original; and

(j)it is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement that it or any other instruments be
notarised, filed, recorded, registered or enrolled in any court, public office
or elsewhere in Canada (other than the recording of the assignment as provided
in Clause 12.2 of this Agreement) or that any stamp, registration or similar tax
or charge be paid on or in relation to this Agreement and this Agreement is in
proper form for its enforcement in the courts of Canada; and

(k)the choice by the Borrower of Austrian law to govern this Agreement and the
submission by the Borrower to the non-exclusive jurisdiction of the
International Arbitral Centre of the Economic Chamber Austria in Vienna are
valid and binding; and

(l)neither the Borrower nor any of its assets is entitled to immunity on the
grounds of sovereignty or otherwise from any legal action or proceeding (which
shall include, without limitation, suit, attachment prior to judgement,
execution or other enforcement); and

(m)the obligations of the Borrower under this Agreement are direct, general and
unconditional obligations of the Borrower and rank at least pari passu with all
other present and future unsecured and unsubordinated Financial Indebtedness of
the Borrower with the exception of any obligations which are mandatory preferred
by law and not by contract; and

(n)the Borrower is not (or would not with the giving of notice or lapse of time
or the satisfaction of any other condition or any combination thereof be) in
breach of or in default under any agreement relating to Financial Indebtedness
to which it is a party or by which it may be bound; and

(o)full disclosure has been made to the Lender prior to the day on which the
Lender signs this Agreement of all facts in relation to the Borrower and its
business, undertaking, assets and affairs as are material and ought properly to
be made known to any person or persons proposing to enter in this Agreement and
to enable the Lender to obtain a true and correct view of such business,
undertaking, assets and affairs; and

(p)no Taxes are imposed by withholding or otherwise on any payment to be made by
the Borrower or by the Obligor under this Agreement or are imposed on or by
virtue of the execution or delivery by the Borrower of this Agreement or any
document or instrument to be executed or delivered under this Agreement; and

16

--------------------------------------------------------------------------------



(q)the registered office of the Borrower is the place of its central management
operations and, in respect of this Agreement and in respect of its obligations
and rights under this Agreement, the Borrower is acting as principal and for its
own account and not as an agent or trustee or in any other capacity on behalf of
any other party; and

(r)the Contract and all related documents thereto are in full force and effect
and constitute legally binding, valid and enforceable obligations of the
Borrower and the Obligor; and

(s)the aggregate nominal amount of the Receivables assigned to the Lender in
accordance with Clause 12.1 (Assignment) of this Agreement is CDN 30,000,000.00;
and

(t)subject to Clause 8.2 (Acknowledgement by the Obligor), the Receivables are
free of all liens, objections, set-off, counterclaims and deductions whatsoever;
and

(u)the execution, delivery and performance of the Contract and any other
documents connected with the performance of the Contract by Borrower will not
(i) contravene any existing law, regulation or authorisation to which it is
subject, (ii) result in any breach of, or default under, any agreement or other
instrument to which it is a party or is subject, or (iii) contravene any
provision of its Articles of Incorporation, By-laws or other constituent
documents; and

(v)all consents, licenses, permissions and registrations, if any, which are
necessary for and/or in connection with the execution, delivery, performance,
validity and enforceability of the Contract by Borrower have been obtained and
are in full force and effect; and

(w)the Borrower has properly made the Sport Facilities accessible to the Obligor
in the way which allows the Obligor to exercise the Right of Access in
accordance with the Contract;

(x)the Borrower has legal title to the Sport Facilities and, other than the
Contract which the Obligor may record on the title of the Sport Facilities,
there is no security interest, mortgage, pledge, nor any other agreement or
arrangement having the effect of conferring security, over or in respect of the
whole or any part of the Sport Facilities; and

(y)Borrower has no actual knowledge of any circumstances which make the ability
of the Obligor to pay questionable or which impair the enforceability of the
Receivables; and

(z)the assignment of the Receivables is not prohibited or restricted under the
Contract; and

17

--------------------------------------------------------------------------------



(aa)the Receivables (together with the ancillary rights and the security, if
any) assigned to the Bank is a legally valid, binding and enforceable claim
against the Obligor and has been validly assigned to the Bank.

13.2 Repetition

        The warranties and representations of Clause 13.1 (Representations and
Warranties of the Borrower) are made on the date of this Agreement and shall
remain true in all material respects until the Lender has received full
repayment of the Loan by reference to the facts and circumstances existing on
the respective date they are made.

14.   UNDERTAKINGS AND COVENANTS

        The Borrower undertakes with the Lender that, from the date of this
Agreement and so long as the Borrower is obliged to perform its obligations
under this Agreement, it shall:

(a)promptly inform the Lender of any occurrence of which it becomes aware which
might adversely affect its ability to perform its obligations under this
Agreement and of any Event of Default and of any Potential Event of Default
forthwith upon becoming aware thereof and will from time to time, if so
requested by the Lender, confirm to the Lender in writing that, save as
otherwise stated in such confirmation, neither Event of Default nor Potential
Event of Default has occurred and is continuing;

(b)obtain or cause to be obtained, maintain in full force and effect and comply
in all material respects with the conditions and restrictions (if any) imposed
in, or in connection with, every consent, authorisation, licence or approval of
governmental or public bodies or authorities or courts and do, or cause to be
done, all other acts and things which may from time to time be necessary or
desirable under applicable law for the continued due performance of all its
obligations under this Agreement and under the Contract;

(c)ensure that its obligations under this Agreement shall at all times rank at
least pari passu with all its other present and future unsecured and
unsubordinated Financial Indebtedness (with the exception of any obligations
which are mandatory preferred by law and not by contract);

(d)deliver to the Lender its unaudited financial statements and such other
financial information which the Lender reasonably requests from time to time
(i) for the 2004 financial year on or before April 30, 2005, and (ii) for all
subsequent financial years as soon as the same become available, but in any
event within 120 days after the end of each of its financial years;

(e)always keep its assets (including without limitation the Sport Facilities)
insured in a sufficient amount against all usual risks;

(f)not create or permit to subsist any Encumbrance on any of its assets. The
aforewritten sentence does not apply to Permitted Encumbrances created or
permitted to subsist on the assets other than the Sport Facilities;

18

--------------------------------------------------------------------------------



(g)not dispose of the whole or a substantial part of its assets. This
prohibition does not apply to (i) dispositions in the ordinary course of the
business on terms which are on reasonable commercial terms having regard to the
surrounding circumstances, (ii) dispositions which have been effected or
previously agreed to or intended to be done and in respect of which notice has
been given to the Lender as of the date of this Agreement and (iii) dispositions
effected with the prior written approval of the Lender. For these purposes, a
lease is treated as a disposition;

(h)not assign the Contract or sell the Receivables to any person other than the
Lender, not encumber the Contract or the Receivables with any Encumbrance, and
not transfer them or burden them in any other manner;

(i)not breach any provision of the Contract materially affecting the rights of
the Lender to collect the Receivables;

(j)without the explicit prior written consent of the Lender, not agree to any
changes of the Contract materially affecting the right of the Lender to collect
the Receivables in particular not agree to any amendment of the Contract
concerning the payment of the Annual Fee as defined and provided in article 4
(a) of the Contract;

(k)unless the Borrower has paid to the Lender the full amount stipulated in
Clause 7.1 (b) (Early Expiry of the Contract), Borrower shall not agree to an
Early Expiry of the Contract without the prior written consent of the Lender;

(l)unless the Borrower has paid to the Lender the full amount stipulated in
Clause 7.2 (b) (Reduction of Annual Fee), Borrower shall not agree to a
Reduction of the Annual Fee without the prior written consent of the Lender;

(m)unless Borrower has paid to the Lender the full amount stipulated in
Clause 7.1 (b) (Early Expiry of the Contract), Borrower shall not sell, transfer
or otherwise dispose of the Sport Facilities without the prior written consent
of the Lender;

(n)without the explicit prior written consent of the Lender, other than the
Contract which the Obligor may record on the title of the Sport Facilities, not
create, extend or permit to arise or subsist any security interest, mortgage,
pledge, or any other agreement or arrangement having the effect of conferring
security over or in respect of the whole or any part of the Sport Facilities;

(o)execute, sign and deliver all documents for the fulfilment of the terms and
conditions of this Agreement and hand over to the Lender without any delay all
necessary documents and to give all necessary information concerning the
Receivables under the Contract requested by the Lender;

(p)ensure that each of the representations and warranties given by the Borrower
and the Obligor respectively in Clause 13 (Representations and Warranties) of
this Agreement will continue to be true and accurate in all material respects
until the Lender has received full payment of the Receivables.

19

--------------------------------------------------------------------------------





15.   EVENTS OF DEFAULT

15.1 Events of Default

        There shall be an Event of Default if:

(a)the Borrower or the Obligor fails to pay any sum due from it under this
Agreement (or in case of the Obligor under the Acknowledgement Notice) at the
time, in the currency and in the manner stipulated in this Agreement and such
failure shall remain unremedied 3 Business Days after the occurrence thereof;
provided however it shall not be an Event of Default if the Obligor fails to pay
any sum due from it under the Acknowledgement Notice if the Borrower has
remedied such failure to pay by making such payment itself with 3 Business Days
following such nonpayment; or

(b)the Borrower or the Obligor commits any breach of or omits to observe any of
the obligations, undertakings or covenants expressed to be assumed by it under
this Agreement (or in case of the Obligor under the Acknowledgement Notice)
(other than failure to pay any sum when due) and, in respect of any such breach
or omission which in the opinion of the Lender is capable of remedy, such action
as the Lender may require shall not have been taken within 14 days of the Lender
notifying the Borrower or the Obligor (as a case may be) of such default and of
such required action; provided however it shall not be an Event of Default if
the Obligor commits any breach of or omits to observe any such obligations,
undertaking or covenants if the Borrower has remedied such breach or omission
within 14 days of the Lender notifying the Borrower of such default and of such
required action; or

(c)any representation or warranty made or deemed to be made or repeated by or in
respect of the Borrower and/or by or in respect of the Obligor in or pursuant to
this Agreement or in any notice, certificate or statement referred to in or
delivered under this Agreement is or proves to have been incorrect in any
material respect; or

(d)any Financial Indebtedness in excess of CDN 500,000 (or countervalue) of the
Borrower is not paid when due or becomes due and payable or any creditor of the
Borrower becomes entitled to declare any such Financial Indebtedness due and
payable prior to the date when it would otherwise have become due or any
guarantee or indemnity given by the Borrower in respect of Financial
Indebtedness is not honoured when due and called upon; or

(e)any consent, authorisation, license or approval of, or registration with or
declaration to, governmental or public bodies or authorities or courts required
by the Borrower to authorise, or required by the Borrower in connection with,
the execution, delivery, validity, enforceability or admissibility in evidence
of this Agreement or the performance by the Borrower of its obligations under
this Agreement is not granted or is revoked or terminated or expires and is not
renewed or otherwise ceases to be in full force and effect, unless such Event of
Default is remedied within thirty (30) days of the Borrower becoming aware of
same; or

20

--------------------------------------------------------------------------------



(f)a creditor attaches or takes possession of, or a distress, execution,
sequestration or other process is levied or enforced upon or sued out against,
any of the undertaking(s), assets, rights or revenues of the Borrower and is not
discharged within seven days or is being contested actively and diligently by
the Borrower in good faith by appropriate and timely proceedings; or

(g)the Borrower stops or suspends payment of its debts or is unable or admits
inability to pay its debts as they fall due or commences negotiations with one
or more of its creditors with a view to the general readjustment or rescheduling
of all or part of its indebtedness or proposes or enters into any composition or
other arrangement for the benefit of its creditors generally or any class of
creditors or proceedings are commenced in relation to the Borrower under any
law, regulation or procedure relating to reconstruction or readjustment of
debts; or

(h)the Borrower or any creditor of the Borrower takes any action or any legal
proceedings are started or other steps taken for (i) the Borrower to be
adjudicated or found bankrupt or insolvent, (ii) the winding-up or dissolution
of the Borrower or (iii) the appointment of a liquidator, administrator,
trustee, receiver or similar officer of the Borrower or the whole or any part of
its respective undertaking(s), assets, rights or revenues; or

(i)any event occurs or proceeding is taken with respect to the Borrower in any
jurisdiction to which it is subject which has an effect equivalent or similar to
any of the events mentioned in Clause 15.1(f), (g) or (h); or

(j)the Borrower suspends or ceases to carry on its business; or

(k)all or a material part of the undertaking(s), assets, rights or revenues of,
or shares or other ownership interests in, the Borrower are seized,
nationalised, expropriated or compulsorily acquired by or under the authority of
any government; or

(l)it becomes unlawful at any time for the Borrower and/or for the Obligor to
perform all or any of its obligations under this Agreement (or in case of the
Obligor under the Acknowledgement Notice); or

(m)the Borrower repudiates this Agreement or does or causes or permits to be
done any act or thing evidencing an intention to repudiate this Agreement; or

(n)Magna Entertainment Corp. ceases to own directly or indirectly 51% of the
issued and voting share capital of the Borrower; or

(o)the Borrower fails to make the offer to reimburse in accordance with
Subsections 7.1(b) and 7.2(b) of this Agreement when required thereunder.

21

--------------------------------------------------------------------------------





15.2 Consequences of an Event of Default

        If an Event of Default occurs, the Lender may by notice to the Borrower

(a)cancel the Facility and/or

(b)demand immediate repayment of all amounts outstanding under this Agreement
together with accrued interest and all other sums payable thereunder and/or

(c)take such other actions as the Lender may in its absolute discretion decide
to take in order to collect the Borrower's obligations under this Agreement.

        In the case of a demand for repayment the Borrower agrees to pay the
Lender in accordance with the notice.

16.   COSTS, EXPENSES AND INDEMNITY

16.1 Transaction costs and expenses

        The Borrower shall on the Lender's first demand:

(a)indemnify the Lender for all costs, charges and expenses (including value
added tax thereon) (including the costs of the Lender's Canadian lawyer)
incurred by the Lender in or in connection with the negotiation, preparation and
execution of this Agreement and of any amendment or extension of or the granting
of any waiver or consent under this Agreement; and

(b)reimburse the Lender on demand for such legal costs or expenses (including
value added tax thereon) reasonably incurred by the Lender in the enforcement
of, or preservation of any rights under, this Agreement, any security, or
otherwise in respect of the moneys owing under this Agreement together with
interest at the rate referred to in Clause 4.3 (Default Interest) from the date
on which such expenses were incurred to the date of payment (as well after as
before judgement); and

(c)pay any and all taxes, stamp and other duties to which the transactions
hereunder may be subject or give rise and indemnify the Lender against any and
all liabilities with respect to or resulting from any delay or omission on the
part of the Borrower to pay any such taxes or duties.

16.2 Stamp and duties

        The Borrower shall pay all stamp, documentary, registration or other
like duties or taxes (including any duties or taxes payable by the Lender
imposed on or in connection with this Agreement and any security under this
Agreement) and shall indemnify the Lender against any liability arising by
reason of any delay or omission by the Borrower to pay such duties or taxes.

22

--------------------------------------------------------------------------------



16.3 Currency indemnity

        If any amount payable by the Borrower under this Agreement or by the
Obligor under the Acknowledgement Notice) has been received by the Lender in
other currency than CDN and the amount produced by converting such currency into
CDN is less than the relevant CDN amount, then respectively the Borrower shall
as an independent obligation indemnify the Lender for any deficiency and loss
sustained as a result of such conversion. Any conversion shall be made at such
prevailing rate of exchange, on such date and in such market as is determined by
the Lender.

16.4 Other indemnities

(a)The Borrower shall on demand indemnify the Lender, without prejudice to any
of their other rights under this Agreement, against any loss or expense which
the Lender shall certify as sustained or incurred by it as a consequence of
(i) any default in payment by the Borrower of any sum under this Agreement when
due, (ii) the occurrence of any Event of Default.

(b)The Borrower shall fully indemnify the Lender from and against any expense,
loss, damage or liability (as to which amount the certificate of the Lender
shall in the absence of manifest error be conclusive) which the Lender may incur
as a consequence of any prepayment made in accordance with Clause 6 (Voluntary
Prepayment) or Clause 7.1 (Early Expiry of the Contract) including without
limitation any amount which a Lender is obliged to pay in the relevant Money
Market and the relevant Swap Market as a compensation for early termination of
the CDN deposit and the CDN interest rate swap.

17.   SET-OFF

        The Borrower authorises the Lender to apply any credit balance to which
the Borrower is then entitled on any account of the Borrower with the Lender at
any of its respective branches in or towards satisfaction of any sum then due
and payable from the Borrower to the Lender under this Agreement. For this
purpose the Lender is authorised to purchase with the moneys standing to the
credit of such account such other currencies as may be necessary to effect such
application. The Lender shall not be obliged to exercise any right given to it
by this Clause 17. The Lender shall notify the Borrower forthwith upon the
exercise or purported exercise of any right of set-off giving full details in
relation thereto.

18.   NOTICES

18.1 Communications in writing

        Every notice, request, demand or other communication under this
Agreement shall:

(a)be in writing (which expression shall, for the avoidance of doubt, include
fax) delivered personally, by prepaid letter or by fax;

(b)be deemed to have been received, subject as otherwise provided in this
Agreement, in the case of a letter when delivered personally, in the case of a
fax, when actually received by the recipient; and

23

--------------------------------------------------------------------------------



(c)be sent:


(i)   to the Borrower at:         address:   337 Magna Drive         Aurora, ON
L4G 7K1, Canada     phone:   +905 726 7493     fax:   +905 726 2585    
attention:   +Blake Tohana           (ii)   to the Lender at:         credit
matters:   8817 Internationale Export- und         Handelsfinanzierung    
address:   Am Hof 2         A-1010 Wien; Austria     phone:   +43 (0) 5 05 05 /
50321     fax:   +43 (0) 5 05 05 / 50399     attention:   Ms. Anita Filaus

or to such other address or fax number as is notified by one party hereof to the
other.

18.2 English language

        All certificates, instruments and other documents to be delivered under
or supplied in connection with this Agreement shall be in the English or German
language or shall be accompanied by a certified English or German translation
upon which the Lender shall be entitled to rely.

19.   ASSIGNMENT

19.1 Successors

        This Agreement shall be binding upon, and inure for the benefit of, the
Lender and the Borrower and their respective successors and assignees, if any.

19.2 No Assignment by Borrower

        The Borrower shall not assign its rights or transfer its obligations
under this Agreement and under the Contract without the prior written consent of
the Lender. Notwithstanding the foregoing, the Borrower may assign its rights
under this Agreement to an affiliate.

19.3 Assignment by Lender

(a)The Lender shall be entitled to assign its rights or obligations under this
Agreement to another bank or financial institution, provided however, that such
assignment will be at the Lender's own expense and that such assignment will not
result in any increased cost to the Borrower or Obligor. For greater certainty,
the Borrower and the Obligor shall not be responsible for: (a) the costs of any
stamp or similar duties arising from such an assignment; (b) any increase in
liability for taxes under Clause 9.4 (Taxes) compared to such liability payable
to the original Lender; or (c) any liability for taxes paid or payable by the
Lender or assignee by virtue of an assignment described hereunder. Any
assignment under this Clause 19.3 may be made without the prior written consent
of the Borrower and Obligor, however the Lender shall provide notice of any such
assignment to both the Borrower and the Obligor.

24

--------------------------------------------------------------------------------



(b)If the Lender assigns all or any part of its rights or transfers all or any
part of its rights, benefits and obligations as provided in Clause 19.3 (a) all
relevant references in this Agreement to the Lender shall thereafter be
construed as a reference to such bank or financial institutions and/or its
assignee or transferee (as the case may be) to the extent of their respective
interests.

20.   PARTIAL INVALIDITY

        If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions
hereof nor the legality, validity or enforceability of such provision under the
law of any other jurisdiction shall in any way be affected or impaired thereby
and the parties shall replace such illegal, invalid or unenforceable provision
with a legal, valid and enforceable one which reflects the intended commercial
effect of the illegal, invalid or unenforceable as close as possible.

21.   DISCLOSURE

        The Borrower herewith agrees that the Lender is entitled to submit in a
way, which is usual by banks, all information, which the Lender receives in
connection with this Agreement or the Lender's business relation with the
Borrower — especially in the interest of a reasonable protection of
creditors — to banks, common institutions of banks or preferred organisations
for the protection of creditors.

        The Borrower herewith further agrees that the Lender is entitled to give
information resulting from this Agreement or the Lender's business relation with
the Borrower to the following persons or companies:

(a)any member of the Bayerische Hypo- und Vereinsbank Aktiengesellschaft group
of companies (especially, but not limited to, to Bayerische Hypo- und
Vereinsbank Aktiengesellschaft and Creditanstalt AG),

(b)a prospective assignee or transferee or to any other person or company who
may propose entering into contractual relations with the Lender in relation to
this Agreement,

(c)any other person, authority or entity, to whom the Lender is required to
disclose any such information pursuant to any law or order of any court or other
tribunal or regulatory body with whose instructions the Lender has to comply.

25

--------------------------------------------------------------------------------





22.   GOVERNING LAW

22.1 Applicable Law

        This Agreement and all legal relations based thereon shall be governed
by Austrian Law.

22.2 General Business Conditions

        Unless otherwise agreed herein, the General Terms and Conditions of Bank
Austria Creditanstalt AG May 2003 version and set forth in Annex 5 to this
Agreement, are an integral part of this Agreement.

23.   JURISDICTION

(a)All disputes arising in connection with this Agreement or related to its
violation, termination or nullity shall be finally settled under the Rules of
Arbitration and Conciliation of the International Arbitral Centre of the
Austrian Federal Economic Chamber in Vienna (Wirtschaftkammer Österreich) by
three arbitrators appointed in accordance with these rules.

(b)The place of arbitration shall be Vienna. The language of arbitration shall
be English.

(c)The arbitral award shall determine the liability of the parties as to the
costs incurred by the parties.

(d)The arbitrators shall make every effort to conduct the proceedings and to
prepare their award in such a way as to render the award enforceable at law.

(e)Judgement upon the award may be entered in any court having jurisdiction or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be.

(f)Notwithstanding the present agreement to arbitrate the Lender shall be free
at its own discretion at any moment to apply to any competent judicial authority
for interim or conservatory measures and the Lender shall have the right to take
proceedings against the Borrower in any other court of competent jurisdiction.

(g)Should the Lender bring up any legal actions (including suit, arbitration,
attachment, execution or any other enforcement or conservatory measure) against
the Borrower in relation to any matter arising under this Agreement, the
Borrower herewith waives any right of immunity, which the Borrower might have.

26

--------------------------------------------------------------------------------





24.   MISCELLANEOUS

24.1 No Waiver

        No failure or delay on the part of the Lender to exercise any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise by the Lender of any power, right or remedy
preclude any other or further exercise thereof or the exercise of any other
power, right or remedy. The remedies provided in this Agreement are cumulative
and are not exclusive of any remedies provided by law.

24.2 Amendments

        This Agreement may not be varied, amended or modified except by an
instrument in writing signed by all parties.

24.2 Counterparts

        This Agreement may be executed in any number of counterparts and by
separate parties in different counterparts, each of which shall be an original
and all of which when taken together shall constitute one and the same
agreement.

        IN WITNESS WHEREOF the parties hereto have executed this Agreement the
date first written above.

27

--------------------------------------------------------------------------------



MEC Holdings (Canada) Inc.

as Borrower

--------------------------------------------------------------------------------

Name:
Title:  

--------------------------------------------------------------------------------

Name:
Title:

Bank Austria Creditanstalt AG

as Lender

--------------------------------------------------------------------------------

Name:
Title:  

--------------------------------------------------------------------------------

Name:
Title:

28

--------------------------------------------------------------------------------






Annex 1

Form of Drawdown Notice


To:
Bank Austria Creditanstalt AG
8817 Internationale Export- und Handelsfinanzierung
Am Hof 2
A-1010 Wien; Austria
Attention Ms. Anita Filaus             Date
                                             2005

Re.: Loan Agreement dated as of April 5, 2005

We refer to the above Loan Agreement ("Agreement") and hereby give you
irrevocable notice pursuant to Clause 3.1 of the Agreement that we wish to
borrow an Advance on the following terms:

(i)   Drawdown Date:            

--------------------------------------------------------------------------------


(ii)
 
CDN 20.513.900,00.
 
 
The funds should be credited to
 
         

--------------------------------------------------------------------------------


We confirm that:
(i)
 
no event or circumstances has occurred and is continuing which constitutes an
Event of Default or a Potential Event of Default;
(ii)
 
the representations contained in Clauses 13.1 of the Agreement are true and
correct at the date hereof as if made with respect to the facts and
circumstances existing at such date.

Words and expressions defined in the Agreement shall have the same meanings
where used herein.

For and on behalf of

MEC Holdings (Canada) Inc.

29

--------------------------------------------------------------------------------






ANNEX 2

Conditions precedent documents


1.a copy of the Contract and the security documents (if any);

2.a copy of the certificate of status issued in respect of the Borrower pursuant
to the Business Corporations Act (Ontario);

3.a copy of the certificate of a senior office of the Borrower enclosing the
following:

(i)a copy of all consents and approvals required by laws of the Province of
Ontario, Canada (if any) to enter by the Borrower into this Agreement;

(ii)a copy of the written resolution or minutes of the meeting of the board of
the Borrower authorising the Borrower to enter into this Agreement;

(iii)specimen signatures of the person or the persons authorised to sign this
Agreement and notices (including without limitation the Drawdown Notice),
certified by a Canadian public notary;

4.a copy, certified as a true copy by or on behalf of the Borrower, of each such
law, decree, consent, license, approval, registration, permission or other
necessary document, as is in the reasonable opinion of the Lender necessary to
render the Contract legally valid, binding and enforceable and to enable the
Borrower to perform its respective obligations thereunder;

5.any other documents which in the reasonable opinion of the Lender are
necessary for the completion of the assignment of the Receivables;

6.a legal opinion from the Borrower's Canadian counsel, satisfactory to the
Lender in form and substance, issued by Borrower's Canadian counsel confirming,
inter alia, that:

(i)the Contract creates legally valid claims of the Borrower against the Obligor
in the principal amount (in Relevant Years) of CDN 30,000,000 and that such
claims exist, are valid, binding, enforceable and payable under Ontario law; and

(ii)under Ontario law, this Agreement creates a legal, valid and binding
obligations of the Borrower, enforceable in accordance with its terms; and

(iii)under Ontario law, this Agreement creates a valid security interest in
favour of the Lender in the Receivables; and

(iv)specifying the reasons under Ontario law under which the Obligor may be
entitled to stop or reduce payment of the Receivables or to suspend or terminate
the Contract; and

30

--------------------------------------------------------------------------------





7.a legal opinion from the Obligor's Canadian counsel, satisfactory to the
Lender in form and substance, issued by Borrower's Canadian counsel referring to
the Acknowledgement Notice and confirming, inter alia, that under Ontario law,
the Acknowledgement Notice creates a legal, valid and binding obligations of the
Obligor, enforceable in accordance with its terms; and

8.an evidence, that the financing statement of the Borrower has been registered
on behalf of the Lender in the Personal Property Security Registration System of
the Province of Ontario for a period of 12 years (a copy of the verification
statement evidencing such registration shall be attached); and

9.a duly executed Acknowledgement Notice.

31

--------------------------------------------------------------------------------






ANNEX 3

Permitted Encumbrances


        The following Encumbrances shall be regarded as Permitted Encumbrances:

(i)any Encumbrance arising by operation of law in the ordinary course of
business and securing amounts not more than 90 days overdue or is being
contested in good faith by appropriate proceedings;

(ii)Encumbrances in existence on the date hereof and notified to the Lender
provided that the amounts secured thereby are not hereafter increased or their
maturity extended without the Lender's consent;

(iii)Encumbrances created by the Borrower over assets acquired by it after the
date hereof, where such Encumbrance secures only the purchase price of such
asset or Financial Indebtedness raised to pay such price, provided that in any
such case the principal amount secured does not exceed the market value of such
asset at the date of acquisition;

(iv)Encumbrances arising in connection with litigation being contested in good
faith by appropriate proceedings;

(v)Encumbrances for Taxes payable by the Lessee either not yet due or being
contested in good faith by appropriate proceedings;

(vi)Encumbrances arising out of judgements or awards against the Borrower with
respect to which an appeal or proceeding for review is being prosecuted in good
faith by appropriate proceedings and with respect to which there shall have been
secured a stay of execution pending such appeal or review;

(vii)Encumbrances arising under this Agreement;

(viii)any other Encumbrances securing in aggregate not more than
CDN 10.000.000,00 (ten million);

provided that the aggregate amount secured by all such Encumbrances as are
referred to in paragraphs (ii) to (viii) (inclusive) above shall not at any time
exceed an amount equal to 10 (ten) per cent. of the total assets of the Borrower
(as shown in the then latest unaudited accounts of the Borrower).

32

--------------------------------------------------------------------------------






ANNEX 4

Form of Acknowledgement Notice


To:
Bank Austria Creditanstalt AG
8817 Internationale Export- und Handelsfinanzierung
Am Hof 2
A-1010 Wien; Austria
Attention Ms. Anita Filaus

Date                              2005

        Re.: Loan Agreement for CDN 20.513.900,00 dated as of April 5, 2005
between MEC Holdings (Canada) Inc. as borrower and Bank Austria Creditanstalt AG
as Lender (the "Loan Agreement").

Dear Sirs,

1.We confirm receipt of a notice of assignment made by the Borrower under
Clause 12.1 (Assignment) of the Loan Agreement. Capitalized terms not defined
herein shall have the same meaning as ascribed thereto in the Loan Agreement.

2.We hereby accept the assignment referred to in Clause 12.1 (Assignment) of the
Loan Agreement.

3.We confirm that we have not been notified of any other assignment relating to
the Receivables.

4.We hereby undertake to pay each Annual Fee in respect of the Relevant Years,
in full, without any set-off or counterclaim whatsoever and free and clear of
any deductions or withholdings by not later than 11 a.m. (local time in the
place of payment) on or before the respective Repayment Dates to the Payment
Account or such other account as the Lender may have notified us of in writing;
provided however, that we shall be entitled to set-off, counterclaim for,
retain, restrict, reserve, withhold and/or deduct any amounts attributable to
the non-performance, improper performance or default by Borrower under the terms
of the Contract.

5.We further undertake (a) not to breach any provision of the Contract
materially affecting the rights of the Bank to collect the Receivables, and
(b) not to transfer our obligations under this Acknowledgement Notice without
the prior written consent of the Lender (such consent not to be unreasonably
withheld). Notwithstanding the foregoing, we may assign our rights under this
Acknowledgement Notice to an affiliate

6.We represent and warrant to you that:

(a)we have the power to execute, deliver and perform our obligations under this
Acknowledgement Notice and any other documents connected with the performance of
this Acknowledgement Notice; all necessary action has been taken by us to
authorise the execution, delivery and performance of this Acknowledgement Notice
and any other documents connected with the performance of this Acknowledgement
Notice; and no limitation on our powers will be exceeded as a result of
transactions under this Acknowledgement Notice or any other documents connected
with the performance of this Acknowledgement Notice;

33

--------------------------------------------------------------------------------



(b)this Acknowledgement Notice constitutes our valid and legally binding
obligation, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganisation, moratorium, and similar laws affecting
legal entities' rights generally, and to general equitable principles;

(c)the execution, delivery and performance of this Acknowledgement Notice by us
will not (i) contravene any existing law, regulation or authorisation to which
we are subject, (ii) result in any breach of, or default under, any agreement or
other instrument to which we are a party or are subject, or (iii) contravene any
provision of our Articles of Incorporation, By-laws or other constituent
documents;

(d)every consent for, authorisation of or registration with governmental or
public bodies or courts required by us in connection with the execution,
delivery performance, validity, enforceability or admissibility in evidence of
this Acknowledgement Notice and any other documents connected with the
performance of this Acknowledgement Notice has been obtained or made and is in
full force and effect and there has been no default by us in the observance of
any conditions imposed in connection therewith; and

(e)there are no actions, proceedings or claims pending or to the best of our
knowledge threatened, the adverse determination of which might have a materially
adverse effect on our ability to perform our obligations under, or affect the
validity or enforceability of the this Acknowledgement Notice.

        The warranties and representations in this Acknowledgement Notice are
made on the date stated above and shall remain true in all material respects
until the Bank has received full repayment of the Receivables by reference to
the facts and circumstances existing on the respective date they are made.

        No term or condition of this Acknowledgement Notice or the Loan
Agreement (including the Terms and Conditions set forth in Annex 5 thereof)
shall be deemed to amend, supplement, modify or otherwise affect the rights of
first refusal of the Obligor contained in article 8 of the Contract.

        Your faithfully,

        Magna International Inc.

34

--------------------------------------------------------------------------------






ANNEX 5

General Terms and Conditions of
Bank Austria Creditanstalt AG
May 2003


36

--------------------------------------------------------------------------------





QuickLinks


Annex 1 Form of Drawdown Notice
ANNEX 2 Conditions precedent documents
ANNEX 3 Permitted Encumbrances
ANNEX 4 Form of Acknowledgement Notice
ANNEX 5 General Terms and Conditions of Bank Austria Creditanstalt AG May 2003
